Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This is a Non-final Office Action for application number 17/247,524 MODULAR POLE-MOUNTING SYSTEM FOR SUPPORTING TELECOMMUNICATION DEVICES filed on 12/15/2020.  Claims 1-20 are pending.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10, 12-15 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent No. 7106273 to Brunson et al.
	With regards to claim 1, the patent to Brunson et al. teaches a device having a pole-mount kit (200) having first and second clamps (176,177) for engaging opposite sides of the pole, the pole-mount kit including a plurality of threaded fasteners (145, 146) extending through openings in the first and second clamps such that at least a first one of the plurality of threaded fasteners is on one side of the pole and a second one of the plurality of threaded fasteners is on the other side of the pole, the plurality of threaded fasteners for retaining the first and second clamps in a fixed engagement on the pole, the first clamp having at least one bore (181) extending through the first clamp in a direction that is transverse to the openings; and a first bracket (23) fixed to the first clamp via a first clamp fastener (160) that extends through the at least one bore, the first bracket for mounting the telecommunication device (antenna). 
	With regards to claim 2, Brunson et al. teaches wherein the first clamp includes a boss (131, 132) that extends from a side surface of the first clamp, the bore (181) extending through boss, the first bracket (23) engaging the boss in response to the first clamp fastener being tightened.
	With regards to claim 3, Brunson et al. teaches a second bracket (See Figure 1) for mounting a second telecommunication device to the first clamp, and wherein the first clamp includes a first pair of bosses (132, 142, 141) on a first side thereof and a second pair of bosses on a second side thereof, the first bracket being fixed against the first pair of bosses and the second bracket being fixed against the second pair of bosses in response to the first clamp fastener being tightened.
	With regards to claim 4, Brunson teaches wherein each of the first and second brackets includes threaded bores (183, 184) for receiving screws to mount, respectively, the first and second telecommunication devices.
	With regards to claim 5, Brunson teaches wherein the number of the plurality of threaded fasteners is four and the first clamp includes four openings for receiving the four threaded fasteners.
	With regards to claim 6, Brunson teaches wherein the first clamp has a generally rectangular- shaped main body with four corners, each of the four openings being located adjacent to one of the four corners, and wherein two of the four threaded fasteners are located on one side of the pole and the other two of the four threaded fasteners are located on the other side of the pole.
	With regards to claim 7, Brunson et al. teaches a second bracket that is fixed to the first clamp, the second bracket for mounting a second telecommunication device,
and wherein the at least one bore extends through a middle region of the rectangular-shaped body of the first clamp between the four openings, the first bracket being fixed against a first side of the rectangular-shaped main body and the second bracket being fixed against a second side of the rectangular-shaped main body in response to the first clamp fastener being tightened.
	With regards to claim 8, Brunson et al. teaches a second clamp fastener extending through a second bore in the middle region of the rectangular-shaped main body of the first clamp, the first bracket being fixed against the first side of the rectangular-shaped main body and the second bracket being fixed against the second side of the rectangular-shaped main body in response to both the first and second clamp fasteners being tightened.
	With regards to claim 9, Brunson et al. teaches wherein each of the first and second brackets is a U- shaped member having four holes, the first clamp fastener passing through two of the four holes in the first bracket and two of the four holes in the second bracket, the second clamp fastener passing through the other two of the four holes in the first bracket and the other two of the four holes in the second bracket.
	With regards to claim 10, Brunson et al. teaches wherein the first clamp includes bosses on the first side of the rectangular-shaped body and the second side of the rectangular-shaped body, the first and second brackets engaging the bosses of the first clamp.
	With regards to claim 12, Brunson et al. teaches a pole-mount kit having first and second clamps for engaging opposite sides of the pole, the first clamp having a first main body and a pair of first bosses on opposing sides of the first main body, the second clamp having a second main body and a pair of second bosses on opposing sides of the second main body, the pole-mount kit further including a plurality of threaded fasteners for retaining the first and second clamps in a fixed engagement on opposing sides of the pole, the first clamp having a first bore extending through the first main body in a direction that is transverse to the direction of the plurality of threaded fasteners, the second clamp having a second bore extending through the second main body in a direction that is transverse to the direction of the plurality of threaded fasteners; a first bracket in fixed engagement with one of the pair of first bosses of the first clamp via a first clamp fastener that extends through the first bore, the first bracket for mounting a first one of the plurality of telecommunication devices; and
a second bracket in fixed engagement with one of the pair of second bosses of the second clamp via a second clamp fastener that extends through the second bore, the second bracket for mounting a second one of the plurality of telecommunication devices.
	With regards to claim 13, Brunson teaches a third bracket in fixed engagement with the other one of the pair of first bosses of the first clamp via the first clamp fastener, the third bracket for mounting a third one of the plurality of telecommunication devices; and a fourth bracket in fixed engagement with the other one of the pair of second bosses of the second clamp via the second clamp fastener, the fourth bracket for mounting a fourth one of the plurality of telecommunication devices.
	With regards to claim 14, Brunson teaches wherein the first bore extends through the pair of first bosses, and the second bore extends through the pair of second bosses.
	With regards to claim 15, Brunson teaches wherein the first clamp includes an additional pair of first bosses on opposing sides of the first main body, the first clamp further including an additional first bore extending through the additional pair of first bosses for receiving an additional first clamp fastener that retains the first and third brackets in fixed engagement to the additional pair of first bosses, and 
wherein the second clamp includes an additional pair of second bosses on opposing sides of the second main body, the second clamp further including an additional second bore extending through the additional pair of second bosses for receiving an additional second clamp fastener that retains the second and fourth brackets in fixed engagement to the additional pair of second bosses.
	With regards to claim 17, Brunson teaches wherein the first bore extends through the pair of first bosses, and the second bore extends through the pair of second bosses.
	The method of claims 18-20 are inherent from the structure disclosed including 
the method of claim 18 having by use of a plurality of threaded fasteners located outside the pole, clamping a first clamp structure and a second clamp structure onto opposite sides of the pole, the first clamp structure having a first main body and a pair of first bosses on opposing sides of the first main body, the first clamp structure having a first bore extending through the first main body and the pair of first bosses;

fastening a first bracket to one of the pair of first bosses of the first clamp structure via a first clamp fastener that extends through the first bore; fastening a second bracket to the other of the pair of first bosses of the first clamp structure via the first clamp fastener that extends through the first bore; mounting a first one of the plurality of telecommunication devices on the first bracket; and mounting a second one of the plurality of telecommunication devices on the second bracket.
	With regards to claim 19, the method wherein the second clamp structure has a second main body and a pair of second bosses on opposing sides of the second main body, the second clamp structure having a second bore extending through the second main body and the pair of second bosses, and further including, fastening a third bracket to one of the pair of second bosses of the second clamp via a second clamp fastener that extends through the second bore; fastening a fourth bracket to the other of the pair of second bosses of the second clamp via the second clamp fastener that extends through the second bore; mounting a third one of the plurality of telecommunication devices on the third bracket; and mounting a fourth one of the plurality of telecommunication devices on the fourth bracket.
	With regards to claim 29, the method wherein the first bracket has a U-shaped configuration, and wherein the fastening the first bracket includes passing the first fastener through two holes in the first bracket.


Claims 1 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent Publication No. 2022/0104384 to Chen et al.
	With regards to claim 1, the publication to Chen et al. teaches a device having a pole-mount kit having first and second clamps (301, 302) for engaging opposite sides of the pole, the pole-mount kit including a plurality of threaded fasteners (303) extending through openings in the first and second clamps such that at least a first one of the plurality of threaded fasteners is on one side of the pole and a second one of the plurality of threaded fasteners is on the other side of the pole, the plurality of threaded fasteners for retaining the first and second clamps in a fixed engagement on the pole, the first clamp having at least one bore (304) extending through the first clamp in a direction that is transverse to the openings; and a first bracket (313) fixed to the first clamp via a first clamp fastener (312) that extends through the at least one bore, the first bracket for mounting the telecommunication device (202). 
	With regards to claim 11, Chen et al. teaches wherein the first clamp includes a concave surface for receiving the pole.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 7106273 to Brunson et al.
With regards to claim 16, Brunson et al. teaches antennas as the mounted device but it would be obvious to have mounted remote radio units as they are the same size and shape. 


Conclusion
Any inquiry concerning this communication should be directed to Amy J. Sterling at telephone number 571-272-6823 or to Supervisor Jonathan Liu at 571-272-8227 if the examiner cannot be reached.  The examiner can normally be reached (Mon-Fri 8am-5:00pm).  The fax machine number for the Technology center is 571-273-8300 (formal amendments), informal amendments or communications 571-273-6823.  Any inquiry of a general nature or relating to the status of this application should be directed to the Technology Center receptionist at 571-272-3600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMY J. STERLING/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        12/1/22